Citation Nr: 1824003	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  07-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected left hip arthrosis on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to April 1988.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge during a June 2009 videoconference hearing; a transcript is of record. 

In a July 2009 decision, the Board denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected arthrosis of the left hip.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 memorandum decision, the Court affirmed the Board's denial of a schedular evaluation in excess of 20 percent for the left hip but set aside that portion of the decision denying entitlement to an increased rating on an extraschedular basis.  

In March 2012, February 2014, June 2014, February 2015, October 2015, and February 2017, the Board remanded the appeal for further development.  The appeal has now been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

Following the February 2017 Board remand, the claim for increased rating on extraschedular basis was referred to the Director of Compensation Service in light of a June 2016 correspondence, in which the Veteran's one of the medical providers indicated that the medications that the Veteran is taking for his left hip, including Percocet, Naproxen, and Gabapentin, have caused the Veteran to suffer from side effects including drowsiness, frequent disorientation, and impaired ability to concentrate.  The provider further opined that these side-effects could reasonably be expected to impose limitation on the Veteran's ability to concentrate, focus, and persist in a competitive work environment and would therefore limit his ability to perform fulltime employment.   

In April 2017, the Director of Compensation Service denied an increased evaluation for left hip arthrosis on an extraschedular basis.  The Director found that the evidence does not show that the medication taken to treat the left hip or ankle is the cause of falls, dizziness, or fatigue.  

However, a review of the medical record reveals that in March 2017, he visited his VA primary care physician because his spouse believed he was having seizure three days prior to the visit.  According to his spouse, the Veteran fell while going from sitting to standing position from bed in the morning.  She called ambulance, but the Veteran refused to have further care stating that he just fell.  The Veteran reported having several incidences like this almost on a daily basis and attributed it to left hip and ankle pain.  The Veteran stated that the only thing that worked for pain is Percocet and that he was also on Gabapentin and Naproxen.  In April 2017, a VA pharmacologist reviewed the Veteran's medication list and found that the medications that have potential side effects of seizure include Naproxen and Naloxone Spray.  On the next day in April 2017, the Veteran's son, identified as the Veteran's caregiver, called the VAMC and stated that the Veteran was currently hospitalized at "Southern Regional" due to having a seizure.  He further reported that the Veteran had recently started having seizures, believed to be caused by medications.  His son identified himself as a healthcare professional.  

Moreover, a review of the evidence reveals that the Veteran was receiving Vocational Rehabilitation and Employment (VR&E) services since February 2016.  He was approved to complete his associate degree training from a college in March 2016.  The Veteran, however, informed VR&E that he withdrew from his training program in April 2016.  In September 2017, when VR&E followed up on him, the Veteran responded that he did not wish to move forward with services as his medical conditions would not allow him at this time.  His case at VR&E was closed in October 2017 upon the Veteran's express intent to do so. 

The Board finds that further development of records, to include his hospitalization records, and a medical opinion, in order to ascertain whether the Veteran had seizures due to medication and if so, whether a medication that he takes for his service connected disorder is contributing to the Veteran's seizure.  If there is an alternative basis for the onset of seizures, that should be set out.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran, to include any records available concerning the Veteran's reported hospitalization at "Southern Regional."  The Veteran's assistance in identifying and obtaining any records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter obtain a medical opinion from appropriate specialist, who is able to evaluate side effects of medications, to include seizures.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that whether the Veteran's seizures, if any, were caused or aggravated by the medications he had taken to manage his pain from his service-connected left hip and ankle disability.  In the alternative, if there seizures are found, and there is another more likely cause of the seizures, that too should be set out with specificity.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




